Exhibit 10.1
Execution Version
FOURTH AMENDMENT
     THIS FOURTH AMENDMENT (this “Agreement”), is made and entered into as of
December 5, 2008, with an effective date set forth in Section 4 hereof, by and
among O’CHARLEY’S INC., a Tennessee corporation (the “Borrower”), the Lenders
party to the Credit Agreement referred to below and identified on the signature
pages hereto as a “Lender” (the “Lenders”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).
Statement of Purpose
     The Borrower, the Lenders and the Administrative Agent are parties to that
certain Second Amended and Restated Credit Agreement dated as of October 18,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have extended
certain credit facilities to the Borrower.
     The Borrower has requested, and the Lenders and the Administrative Agent
have agreed, subject to the terms and conditions set forth herein, to amend the
Credit Agreement and waive an Event of Default that may have occurred, each as
specifically set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
     1. Capitalized Terms. All capitalized undefined terms used in this
Agreement (including, without limitation, in the Statement of Purpose hereto)
shall have the meanings assigned thereto in the Credit Agreement.
     2. Amendments to Credit Agreement. Subject to and in accordance with the
terms and conditions set forth herein, the Administrative Agent and the Lenders
hereby agree to amend the Credit Agreement as follows:
     (a) Amendments to Section 1.1.
     (i) Section 1.1 is hereby amended by adding the following defined terms in
the proper alphabetical order:
     “‘Excess Cash Flow’ means, for the Borrower and its Subsidiaries on a
Consolidated basis, in accordance with GAAP for any Fiscal Year, the excess, if
any, of:
     (a) cash flow from operations, minus
     (b) the sum, without duplication, of (i) the aggregate amount actually paid
by the Borrower and its Subsidiaries in cash during such Fiscal Year on account
of permitted Capital Expenditures (other than to the extent any such Capital
Expenditure is made with the proceeds of Debt (other than purchases of

 



--------------------------------------------------------------------------------



 



Capital Assets financed through the Borrower’s cash management system under the
Revolving Credit Facility), any equity issuance, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in cash flow from
operations), (ii) the aggregate amount of all Scheduled Principal Repayments
made by the Borrower and its Subsidiaries during such Fiscal Year, but only to
the extent that such payments or repayments by their terms cannot be reborrowed
or redrawn and do not occur in connection with a refinancing of all or any
portion of such Debt and (iii) prepayments or repayments of principal of
Revolving Credit Loans to the extent that the Revolving Credit Commitment is
permanently reduced by an equal amount at the time of such payment or
prepayment.”
     “‘Fourth Amendment Effective Date’ means December 5, 2008.”
     “‘LIBOR Unavailability Period’ means any period of time during which a
notice to the Borrower in accordance with Section 5.8 shall remain in force and
effect.”
     (ii) The definition of “Aggregate Commitment” is hereby deleted in its
entirety and replaced as follows:
     “‘Aggregate Commitment’ means the aggregate amount of the Lenders’
Commitments hereunder, as such amount may be reduced or otherwise modified at
any time or from time to time pursuant to the terms hereof. On the Fourth
Amendment Effective Date, the Aggregate Commitment shall be Ninety Million
Dollars ($90,000,000).”
     (iii) The definition of “Aggregate Permitted Note Repurchases Amount” is
hereby deleted in its entirety.
     (iv) The definition of “Base Rate” is hereby deleted in its entirety and
replaced as follows:
     “‘Base Rate’ means, at any time, the higher of (a) the Prime Rate, (b) the
Federal Funds Rate plus 1/2 of 1% and (c) except during a LIBOR Unavailability
Period, 0.750% plus the LIBOR Rate; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime
Rate, Federal Funds Rate or LIBOR Rate.”
     (v) The definition of “Business Day” is hereby deleted in its entirety and
replaced as follows:
     “‘Business Day’ means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with the LIBOR Rate, and payments of
principal and interest with respect to any LIBOR Rate Loan, any day that is a
Business Day

2



--------------------------------------------------------------------------------



 



described in clause (a) and that is also a day for trading by and between banks
in Dollar deposits in the London interbank market.”
     (vi) The definition of “EBITDA” is hereby deleted in its entirety and
replaced as follows:
     “‘EBITDA’ means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP: (a) Net Income for such period plus (b) the sum of the
following to the extent deducted in determining Net Income: (i) Tax Expense,
(ii) Interest Expense, (iii) amortization, depreciation and other non-cash
charges and (iv) non-cash stock compensation expenses, less (c) interest income
and any extraordinary gains, plus (d) extraordinary losses in amounts reasonably
acceptable to the Administrative Agent; provided that the Borrower shall be
entitled to add back to EBITDA certain cash and non-cash charges in an aggregate
amount not to exceed $14,000,000 that are incurred during the 2007 and/or 2008
Fiscal Years in connection with the asset dispositions permitted pursuant to the
Amendment and Consent by and among the Credit Parties, the Lenders and the
Administrative Agent dated as of July 12, 2007.”
     (vii) The definition of “LIBOR” is hereby deleted in its entirety and
replaced as follows:
     “‘LIBOR’ means,
     (a) with respect to LIBOR Rate Loans, the rate of interest per annum
determined on the basis of the rate for deposits in Dollars in minimum amounts
of at least Five Million Dollars ($5,000,000) for a period equal to the
applicable Interest Period which appears on the Telerate Page 3750 at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%). If, for any reason, such rate does not appear on
Telerate Page 3750, then “LIBOR” shall be determined by the Administrative Agent
to be the arithmetic average of the rate per annum at which deposits in Dollars
in minimum amounts of at least Five Million Dollars ($5,000,000) would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error;
     (b) for any interest calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in the approximate amount of the Base Rate Loan being made, continued or
converted for a period equal to one (1) month commencing that day which appears
on the Telerate Page 3750 at approximately 11:00 a.m. (London time) on the
applicable date of determination. If, for any reason, such rate does not appear

3



--------------------------------------------------------------------------------



 



on Telerate Page 3750, then “LIBOR” shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars the approximate amount of the Base Rate Loan being made, continued or
converted would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) on the
applicable date of determination for a period equal to one (1) month. Each
calculation by the Administrative Agent of LIBOR shall be conclusive and binding
for all purposes, absent manifest error.”
     (viii) The definition of “Permitted Note Repurchases” is hereby deleted in
its entirety.
     (ix) The definition of “Ratings Downgrade” is hereby amended by deleting
the word “and” at the end of clause (i) and replacing it with the word “or”.
     (x) The definition of “Revolving Credit Commitment” is hereby deleted in
its entirety and replaced as follows:
     “‘Revolving Credit Commitment’ means (a) as to any Lender, the obligation
of such Lender to make Revolving Credit Loans to the account of the Borrower
hereunder in an aggregate principal amount at any time outstanding not to exceed
the amount set forth opposite such Lender’s name on the Register as such amount
may be reduced or modified at any time or from time to time pursuant to the
terms hereof and (b) as to all Lenders, the aggregate commitment of all Lenders
to make Revolving Credit Loans, as such amount may be reduced or modified at any
time or from time to time pursuant to the terms hereof. The Revolving Credit
Commitment of all Lenders on the Fourth Amendment Effective Date shall be Ninety
Million Dollars ($90,000,000).”
     (xi) The definition of “Swingline Commitment” is hereby amended by
replacing the amount “Ten Million Dollars ($10,000,000)” with “Seven Million
Five Hundred Thousand Dollars ($7,500,000)”.
     (b) Amendments to Section 2.6.
     (i) Section 2.6(a) (“Voluntary Reduction”) is hereby deleted in its
entirety and replaced as follows:
     “(a) Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $1,000,000 or any whole multiple of $500,000 in excess thereof.
The amount of each partial permanent reduction shall permanently reduce the
Lenders’ Revolving Credit Commitments pro rata in accordance with their
respective Revolving Credit Commitment Percentages.”

4



--------------------------------------------------------------------------------



 



     (ii) Section 2.6(b) (“[Intentionally Omitted]”) is hereby deleted in its
entirety and replaced as follows:
     “(b) Mandatory Reduction. The Revolving Credit Commitment shall be
permanently reduced on the date of each mandatory prepayment under Section 4.3
by an amount equal to the mandatory prepayment amount required pursuant to such
Section until the Revolving Credit Commitment has been reduced to Sixty-Five
Million Dollars ($65,000,000). To the extent outstanding Revolving Credit Loans
have been reduced to zero, the Revolving Credit Commitment shall continue to be
permanently reduced by the mandatory prepayment amounts required by Section 4.3
until the Revolving Credit Commitment has been reduced to Sixty-Five Million
Dollars ($65,000,000). Thereafter, any additional mandatory prepayments shall
not permanently reduce the Revolving Credit Commitment; provided, however, the
Borrower shall have the right to voluntarily further reduce the Revolving Credit
Commitment in accordance with Section 2.6(a). In addition to the foregoing, the
Revolving Credit Commitment shall be permanently reduced to Sixty-Five Million
Dollars ($65,000,000) on April 18, 2010.”
     (iii) Section 2.6(c) (“Corresponding Payment”) is hereby amended by adding
the words “or required” immediately after the phrase “Each permanent reduction
permitted” in the first sentence of such clause (c).
     (c) Amendment to Section 2.8. Section 2.8 (“Increase of Revolving Credit
Commitment”) is hereby deleted in its entirety.
     (d) Amendment to Section 4.3. Section 4.3 (“[Intentionally Omitted]”) is
hereby deleted in its entirety and replaced as follows:
     “SECTION 4.3 Mandatory Prepayments of Revolving Credit Loans.
     (a) The Borrower shall prepay the Revolving Credit Loans in the manner set
forth in Section 4.4 below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any asset sale or sale-leaseback transaction by
the Borrower or any of its Subsidiaries (other than such asset sales or
sale-leaseback transactions permitted pursuant to Sections 11.5(a), (b), (c),
(d), (e), (g), (k), (l), (n) or (o)). Such prepayments shall be made within
three (3) Business Days after receipt of the Net Cash Proceeds of any such
transaction by the Borrower or any of its Subsidiaries.
     (b) No later than one hundred twenty (120) days after the end of each
Fiscal Year (commencing with the Fiscal Year ending December 27, 2009), the
Borrower shall make mandatory principal prepayments of the Revolving Credit
Loans in the manner set forth in Section 4.4 below in an amount equal to
seventy-five percent (75%) of Excess Cash Flow, if any, for such Fiscal Year.”

5



--------------------------------------------------------------------------------



 



     (e) Amendment to Section 4.4. Section 4.4 (“Application of Proceeds”) is
hereby deleted in its entirety and replaced as follows:
     “SECTION 4.4 Application of Proceeds. Upon the occurrence of any event
triggering the prepayment requirement under Section 4.3 above, the Borrower
shall promptly deliver a Notice of Prepayment to the Administrative Agent and
upon receipt of such notice, the Administrative Agent shall promptly so notify
the Lenders. Concurrently with any prepayment under Section 4.3(b) above, the
Borrower shall also deliver a worksheet containing the calculations of Excess
Cash Flow in form and substance reasonably satisfactory to the Administrative
Agent. Each prepayment of the Revolving Credit Loans under Section 4.3 shall be
applied to reduce the outstanding Revolving Credit Loans with a corresponding
permanent reduction in the Revolving Credit Commitment to the extent such
Commitment reduction is required by Section 2.6(b). For clarification purposes,
it is understood and agreed that even if there are no outstanding Revolving
Credit Loans on the date of such required prepayment, the Revolving Credit
Commitment shall still be reduced by such mandatory prepayment amount to the
extent such Commitment reduction is required by Section 2.6(b); provided,
however, to the extent any excess proceeds exist after all outstanding Revolving
Credit Loans have been repaid in full, the Borrower shall be entitled to keep
such excess proceeds.”
     (f) Amendment to Section 5.1. Section 5.1(c) (“Applicable Margin”) and the
accompanying pricing grid is hereby deleted in its entirety and replaced as
follows:
     (c) Applicable Margin. The Applicable Margin provided for in Section 5.1(a)
with respect to any Loan (the “Applicable Margin”) shall be based upon the table
set forth below and shall be determined and adjusted quarterly on the date (each
a “Calculation Date”) ten (10) Business Days after the earlier of (i) the date
on which Borrower provides or (ii) the date on which the Borrower is required to
provide, an Officer’s Compliance Certificate for the most recently ended Fiscal
Quarter of the Borrower; provided, however, that (A) commencing on the Fourth
Amendment Effective Date, the Applicable Margin shall be based on Pricing Level
IV (as shown below) and shall remain at Pricing Level IV until the first
Calculation Date occurring after the Fourth Amendment Effective Date and,
thereafter the Pricing Level shall be determined by reference to the Adjusted
Debt to EBITDAR Ratio as of the last day of the most recently ended Fiscal
Quarter of the Borrower preceding the applicable Calculation Date, and (B) if
the Borrower fails to provide the Officer’s Compliance Certificate as required
by Section 8.2 for the most recently ended Fiscal Quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from such
Calculation Date shall be based on Pricing Level I (as shown below) until such
time as an appropriate Officer’s Compliance Certificate is provided, at which
time the Pricing Level shall be determined by reference to the Adjusted Debt to
EBITDAR Ratio as of the last day of the most recently ended Fiscal Quarter of
the Borrower preceding such Calculation Date. Subject to Sections 5.1(c)(ii)(A)
and (B) in the preceding sentence, the Applicable Margin shall be effective from
one

6



--------------------------------------------------------------------------------



 



Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Margin shall be applicable to all Extensions of Credit then existing
or subsequently made or issued.
Pricing Grid

                              Adjusted Debt to   Applicable Base   Applicable
LIBOR Level   EBITDAR Ratio   Rate Margin   Rate Margin
I
  Greater than or equal to 5.25 to 1.00     3.250 %     4.000 %
II
  Greater than or equal to 5.00 to 1.00 but less than 5.25 to 1.00     2.750 %  
  3.500 %
III
  Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00     2.500 %  
  3.250 %
IV
  Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00     2.250 %  
  3.000 %
V
  Less than 4.00 to 1.00     2.000 %     2.750 %

     (g) Amendment to Section 5.3. Section 5.3(a) (“Commitment Fee”) is hereby
deleted in its entirety and replaced as follows:
     (a) Commitment Fee. Commencing on the Closing Date, the Borrower shall pay
to the Administrative Agent, for the account of the Lenders, a non-refundable
commitment fee at a rate per annum equal to the applicable rate based upon the
table set forth below (the “Commitment Fee Rate”) on the aggregate average daily
unused portion of the Revolving Credit Commitment; provided, that the amount of
outstanding Swingline Loans shall not be considered usage of the Revolving
Credit Commitment for the purpose of calculating such commitment fee (other than
with respect to calculating any commitment fee due to the Swingline Lender in
which case, the full Swingline Commitment shall be deemed usage of the Revolving
Credit Commitment). The commitment fee shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement
commencing on the first such date following the Closing Date, and on the
Revolving Credit Maturity Date. Such commitment fee shall be distributed by the
Administrative Agent to the Lenders pro rata in accordance with the Lenders’
respective Revolving Credit Commitment Percentages. The Commitment Fee Rate
shall be based upon the table set forth below and shall be determined and
adjusted quarterly on each Calculation Date; provided, however, that
(i) commencing on the Fourth Amendment Effective Date, the Commitment Fee Rate
shall be based on Pricing Level IV (as shown below) and shall remain at Pricing
Level IV until the first Calculation Date occurring after the Fourth Amendment
Effective Date and thereafter the Pricing Level shall be determined by reference
to the Adjusted Debt to EBITDAR Ratio as of the last day of the

7



--------------------------------------------------------------------------------



 



most recently ended Fiscal Quarter of the Borrower preceding the applicable
Calculation Date, and (ii) if the Borrower fails to provide the Officer’s
Compliance Certificate as required by Section 8.2 for the most recently ended
Fiscal Quarter of the Borrower preceding the applicable Calculation Date, the
Commitment Fee Rate from such Calculation Date shall be based on Pricing Level I
(as shown below) until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Adjusted Debt to EBITDAR Ratio as of the last day of the most
recently ended Fiscal Quarter of the Borrower preceding such Calculation Date.
Subject to Sections 5.3(a)(i) and (ii) in the preceding sentence, the Commitment
Fee Rate shall be effective from one Calculation Date until the next Calculation
Date.

                  Pricing Level   Adjusted Debt to EBITDAR Ratio   Commitment
Fee Rate
I
  Greater than or equal to 5.25 to 1.00     0.875 %
II
  Greater than or equal to 5.00 to 1.00, but less than 5.25 to 1.00     0.750 %
III
  Greater than or equal to 4.50 to 1.0, but less than 5.00 to 1.00     0.750 %
IV
  Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00     0.625 %
V
  Less than 4.00 to 1.00     0.500 %

     (h) Amendment to Section 5.8. Section 5.8 (“Changed Circumstances”) is
hereby deleted in its entirety and replaced as follows:
     “SECTION 5.8 Changed Circumstances.
     (a) Circumstances Affecting LIBOR Rate Availability. If, with respect to
any Interest Period or with respect to Base Rate Loans as to which the interest
rate is determined with reference to the LIBOR Rate, the Administrative Agent or
any Lender (after consultation with the Administrative Agent) shall determine
that, by reason of circumstances affecting the foreign exchange and interbank
markets generally, deposits in eurodollars, in the applicable amounts are not
being quoted via the Telerate Page 3750 or offered to the Administrative Agent
or such Lender for such Interest Period, then the Administrative Agent shall
forthwith give notice thereof to the Borrower. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans and Base Rate
Loans as to which the interest rate is determined with reference to the LIBOR
Rate and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is
determined with reference to the LIBOR Rate shall be suspended, and (i) the
Borrower shall repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan together with accrued
interest thereon, on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan or convert the then outstanding principal amount of each
such

8



--------------------------------------------------------------------------------



 



LIBOR Rate Loan to a Base Rate Loan as of the last day of such Interest Period
and (ii) all outstanding Base Rate Loans as to which interest was determined
with reference to the LIBOR Rate shall have interest rates calculated in
accordance with clauses (a) and (b) in the definition of Base Rate.
     (b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined with reference to the LIBOR Rate, such Lender shall promptly give
notice thereof to the Administrative Agent and the Administrative Agent shall
promptly give notice to the Borrower and the other Lenders. Thereafter, until
the Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans and Base Rate
Loans as to which the interest rate is determined with reference to the LIBOR
Rate and the right of the Borrower to convert any Loan or continue any Loan as a
LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is determined
with reference to the LIBOR Rate shall be suspended and thereafter the Borrower
may select only Base Rate Loans (as to which the interest rates shall be
calculated pursuant to clauses (a) and (b) of the definition of “Base Rate”)
hereunder, and (ii) if any of the Lenders may not lawfully continue to maintain
a LIBOR Rate Loan or any Base Rate Loan as to which the interest rate is
determined with reference to the LIBOR Rate to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan (as to which the interest rates shall be
calculated pursuant to clauses (a) and (b) of the definition of “Base Rate”) for
the remainder of such Interest Period.”
     (i) Amendment to Section 9.11. Section 9.11(a) (“Additional Domestic
Subsidiaries”) is hereby amended by adding the phrase “other than those
Franchisees that are or become wholly-owned by the Borrower” immediately
following the phrase “excluding any Franchisees” in the parenthetical in such
Section.
     (j) Amendment to Section 10.1. Section 10.1 (“Maximum Adjusted Debt to
EBITDAR Ratio”) is hereby deleted in its entirety and replaced as follows:
     SECTION 10.1 Maximum Adjusted Debt to EBITDAR Ratio. As of any Fiscal
Quarter ending during the periods specified below, permit the ratio of
(a) Adjusted Debt on such date (less any cash existing on the Consolidated
balance sheet on such date) to (b) EBITDAR for the period of four (4)
consecutive Fiscal Quarters ending on or immediately prior to such date to be
greater than the corresponding ratio set forth below:

9



--------------------------------------------------------------------------------



 





          Period   Maximum Ratio  
Fourth Amendment Effective Date through December 28, 2008
    5.25 to 1.00  
December 29, 2008 and thereafter
    5.50 to 1.00  

     (k) Amendment to Section 10.2. Section 10.2 (“Maximum Senior Secured
Leverage Ratio”) is hereby deleted in its entirety and replaced as follows:
     “SECTION 10.2 Maximum Senior Secured Leverage Ratio. As of any Fiscal
Quarter end, permit the ratio of (a) Senior Debt on such date (less any cash
existing on the Consolidated balance sheet on such date) to (b) EBITDA for the
period of four (4) consecutive Fiscal Quarters ending on or immediately prior to
such date to be greater than 1.25 to 1.00; provided, however, that for purposes
of calculating compliance with this financial covenant, EBITDA for the four
(4) consecutive Fiscal Quarter period ending on or immediately prior to such
date shall be reduced to reflect rental expense associated with any
sale-leaseback transaction permitted hereunder on a pro forma basis.”
     (l) Amendment to Section 10.3. Section 10.3 (“Minimum Fixed Charge Coverage
Ratio”) is hereby deleted in its entirety and replaced as follows:
     “SECTION 10.3 Minimum Fixed Charge Coverage Ratio. As of any Fiscal Quarter
end, permit the ratio of (a) (i) EBITDAR for the period of four (4) consecutive
Fiscal Quarters ending on or immediately prior to such date, minus (ii)
Maintenance Capital Expenditures for the period of four (4) consecutive Fiscal
Quarters ending on or immediately prior to such date to (b) (i) Rental Expense
for the period of four (4) consecutive Fiscal Quarters ending on or immediately
prior to such date (provided, however, that for purposes of calculating
compliance with this Section 10.3, Rental Expense for the four (4) consecutive
Fiscal Quarter period ending on such date shall be increased to include rental
expense associated with any sale-leaseback transaction permitted hereunder on a
pro forma basis), plus (ii) Interest Expense for the period of four
(4) consecutive Fiscal Quarters ending on or immediately prior to such date,
plus (iii) Scheduled Principal Repayments for the period of four (4) consecutive
Fiscal Quarters ending on or immediately prior to such date, plus (iv) dividends
or similar distributions that are paid in cash during the period of four
(4) consecutive Fiscal Quarters ending on or immediately prior to such date,
plus (v) Consolidated Cash Taxes for the period of four (4) consecutive Fiscal
Quarters ending on or immediately prior to such date to be less than 1.25 to
1.00.”
     (m) Amendment to Article 10. The following new Section 10.5 (“Maximum
Expansion Capital Expenditures”) is hereby inserted in proper numerical order:

10



--------------------------------------------------------------------------------



 




     “SECTION 10.5. Maximum Expansion Capital Expenditures. Without limiting
Section 10.4 and in addition thereto, commencing December 29, 2008 through the
remaining term of the Credit Facility unless and until all outstanding Revolving
Credit Loans have been repaid in full and the Revolving Credit Facility (other
than outstanding and undrawn Letters of Credit) remains undrawn for forty-five
(45) consecutive days, permit the aggregate amount of all Expansion Capital
Expenditures to exceed Eight Million Dollars ($8,000,000).”
     (n) Amendment to Section 11.1. Section 11.1(j) (“Limitations on Debt) is
hereby amended by replacing the amount “Thirty-Five Million Dollars
($35,000,000)” with “Twenty Million Dollars ($20,000,000)”.
     (o) Amendment to Section 11.3. Section 11.3(c) (“Limitations on Loans,
Advances, Investments and Acquisitions) is hereby deleted in its entirety and
replaced as follows:
     “(c) investments by the Borrower or any of the Subsidiary Guarantors in the
form of acquisitions of a substantially similar business or line of business
(whether by the acquisition of capital stock, assets or any combination thereof)
of any other Person (each, a “Permitted Acquisition”) and other loans,
investments and advances by the Borrower or any of the Subsidiary Guarantors in
(i) Franchisees of the Borrower or (ii) any SRLS Entities; provided, however,
that the aggregate amount of all such Permitted Acquisitions permitted under
this Section 11.3(c) plus the aggregate outstanding amount of all loans,
investments and advances (other than Permitted Acquisitions) permitted under
this Section 11.3(c) plus the aggregate outstanding amount of all Guaranty
Obligations permitted under Section 11.1(j) hereunder plus the aggregate amount
of all sales permitted under Section 11.5(j) hereunder shall not exceed Twenty
Million Dollars ($20,000,000) in the aggregate during the term of the Credit
Facility; provided further, however, that any such investment or other
acquisition of equity of a Franchisee resulting in the Borrower owning one
hundred percent (100%) of the assets of such Franchisee shall be excluded from
the foregoing aggregate dollar limitation so long as the Borrower shall comply
with the applicable provisions of Section 9.11 with respect to such Franchisee;”
     (p) Amendments to Section 11.5 (“Limitations on Sales of Assets).
     (i) Section 11.5(f) is hereby amended by replacing the amount “Forty-Five
Million Dollars ($45,000,000)” with “Forty Million Dollars ($40,000,000)”.
     (ii) Section 11.5(j) is hereby amended by replacing the amount “Thirty-Five
Million Dollars ($35,000,000)” with “Twenty Million Dollars ($20,000,000)”.
     (q) Amendment to Section 11.6. Effective as of October 5, 2008,
Section 11.6 (“Limitations on Dividends and Distributions”) is hereby deleted in
its entirety and replaced as follows:
     “SECTION 11.6 Limitations on Dividends and Distributions. Declare or pay
any dividends upon any of its capital stock or any other ownership

11



--------------------------------------------------------------------------------



 



interests; purchase, redeem, retire or otherwise acquire, directly or
indirectly, any shares of its capital stock or other ownership interests, or
make any distribution of cash, property or assets among the holders of shares of
its capital stock or other ownership interests, or make any change in its
capital structure, except:
     (a) the Borrower or any Subsidiary may pay dividends in shares of its own
capital stock, membership interests, or other ownership units;
     (b) any Subsidiary may pay cash dividends to the Borrower or to its parent
Subsidiary; and
     (c) the Borrower may accept shares of its stock owned by the applicable
optionee or employee (i) in payment of the exercise price of stock options or
(ii) to satisfy tax withholding requirements in respect of equity incentives in
the form of restricted stock awards, in each case, granted to employees of the
Borrower or its Subsidiaries by the Borrower’s board of directors or a committee
thereof.
     (r) Amendment to Section 11.10. Section 11.10 (“Amendments; Payments and
Prepayments of Subordinated Debt”) is hereby deleted in its entirety and
replaced as follows:
     “SECTION 11.10 Amendments; Payments and Prepayments of Subordinated Debt.
Amend or modify (or permit the modification or amendment of) any of the terms or
provisions of the Senior Subordinated Notes or any other Subordinated Debt, or
cancel or forgive, make any payment or prepayment on, or redeem or acquire for
value (including without limitation by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due) the Senior Subordinated Notes or any other Subordinated Debt, other than,
so long as no Default or Event of Default shall have occurred and be continuing
or would be caused thereby, (i) regularly scheduled payments of accrued interest
on the Senior Subordinated Notes (including additional interest required to be
paid on account of a registration default arising under the registration rights
agreements in connection with the Senior Subordinated Notes in an amount not to
exceed more than one percent (1%) per year per annum) to the extent such
payments are permitted under the subordination provisions thereof and
(ii) principal payments or prepayments of intercompany Subordinated Debt between
the Borrower and the Subsidiary Guarantors.”
     (s) Amendment to Section 12.1. Section 12.1(n) (“Judgment”) is hereby
deleted in its entirety and replaced as follows:
     “(c) Judgment. A judgment or order for the payment of money which causes
the aggregate amount of all such judgments (net of any amounts paid or fully
covered by independent third party insurance as to which the relevant insurance
company does not dispute coverage) to exceed $5,000,000 in any Fiscal Year shall
be entered against the Borrower or any of its Subsidiaries by any court

12



--------------------------------------------------------------------------------



 



and such judgment or order shall continue without discharge or stay for a period
of thirty (30) days.”
     (t) Amendments to Section 14.11. Section 14.11 (“Amendments, Waivers and
Consents”) is hereby amended by deleting the second full paragraph after clause
(b) of Section 14.11 in its entirety and replacing it as follows:
“In addition, no amendment, waiver or consent to the provisions of Section 5.4
with respect to the pro rata treatment of payments, or Sections 4.4 or 5.5 with
respect to the application of proceeds, shall be made without the consent of
each Lender adversely affected thereby.”
     3. Waiver. Subject to and in accordance with the terms and conditions set
forth herein, the Administrative Agent and the Lenders hereby waive any Event of
Default that may have occurred in connection with the Borrower’s repurchase of
shares of its stock in connection with the vesting of employee restricted stock
awards in excess of the amount permitted by Section 11.6(c) (prior to the
effective date hereof) of the Credit Agreement.
     4. Effectiveness. This Agreement shall become effective when, and only
when:
     (a) the Administrative Agent shall have received counterparts of this
Agreement executed by the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Required Lenders;
     (b) the Administrative Agent shall have received (i) resolutions of the
board of directors of the Borrower authorizing the amendments set forth herein
and (ii) favorable opinions of counsel to the Borrower and the Subsidiary
Guarantors with respect to the Borrower, the Subsidiary Guarantors, the Loan
Documents and this Agreement;
     (c) the Administrative Agent shall have been reimbursed by the Borrower for
all reasonable fees and out-of-pocket charges and other expenses incurred in
connection with this Agreement, the Credit Agreement, the other Loan Documents
and the transactions contemplated hereby and thereby, including, without
limitation, the fees and expenses set forth in Section 9 and the reasonable fees
and expenses of counsel to the Administrative Agent;
     (d) The Borrower shall have paid in full in cash an amendment fee for the
account of each Lender executing this Agreement (including the Administrative
Agent) equal to 0.500% times the sum of each Lender’s Commitment (as reduced
concurrently with the effectiveness hereof) under the Credit Agreement as of the
effective date of this Agreement; and
     (e) the Administrative Agent shall have received any other documents or
instruments reasonably requested by the Administrative Agent in connection with
the execution of this Agreement.
     5. Post-Closing Covenant. The Borrower hereby agrees that following the
effective date of this Agreement in accordance with Section 4 above, it shall
pay in full in cash an amendment fee for the account of each Lender executing
this Agreement after 12:00 noon (Eastern) on December 5, 2008 through 12:00 noon
(Eastern) on December 11, 2008. Such

13



--------------------------------------------------------------------------------



 



amendment fee shall be equal to 0.500% times the sum of each Lender’s Commitment
(as reduced concurrently with the effectiveness of this Agreement) under the
Credit Agreement and shall be paid by the Borrower to the Administrative Agent,
for the account of each such Lender, on December 11, 2008.
     6. Limited Effect. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. This Agreement shall not be deemed (a) to be a waiver of, or consent
to, or a modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower, any of its Subsidiaries or any
other Person with respect to any waiver, amendment, modification or any other
change to the Credit Agreement or the Loan Documents or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents or (d) to be a waiver of, or consent
to or a modification or amendment of, any other term or condition of any other
agreement by and among the Borrower or any of its Subsidiaries, on the one hand,
and the Administrative Agent or any other Lender, on the other hand. References
in the Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, “hereof” or other words of like import) and in
any Loan Document to the “Credit Agreement” shall be deemed to be references to
the Credit Agreement as modified hereby.
     7. Representations and Warranties/No Default. The Borrower represents and
warrants as follows:
     (a) The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction indicated at the beginning of
this Agreement.
     (b) The execution, delivery and performance by the Borrower of this
Agreement are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action and do not contravene (i) the Borrower’s
charter or by-laws, (ii) any law or contractual restriction binding on or
affecting the Borrower, or result in, or require, the creation or imposition of
any mortgage, deed of trust, pledge, lien, security interest or other charge,
encumbrance or preferential arrangement of any nature upon or with respect to
any of the properties now owned or hereafter acquired by the Borrower (other
than as contemplated hereby).
     (c) No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Agreement.
     (d) This Agreement constitutes the legal, valid and binding obligation of
the Borrower and its Subsidiaries, as the case may be, enforceable against the
Borrower and its Subsidiaries, as the case may be, in accordance with its terms.

14



--------------------------------------------------------------------------------



 




     (e) There is no pending or overtly threatened action or proceeding
affecting the Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator, which could reasonably be expected to materially adversely
affect the financial condition or operations of the Borrower or any of its
Subsidiaries or which purports to affect the legality, validity or
enforceability of this Agreement.
     (f) After giving effect to this Agreement, (i) the representations and
warranties made by the Borrower pursuant to Article VII of the Credit Agreement
are true and correct with the same effect as if made on and as of the date
hereof, except for any representation and warranty made as of an earlier date,
which such representation and warranty shall remain true and correct as of such
earlier date and (ii) no Default or Event of Default has occurred and is
continuing.
     8. Acknowledgement and Reaffirmation. By their execution hereof:
     (a) Each of the Borrower and each Subsidiary Guarantor hereby expressly
(i) consents to the amendments set forth in this Agreement, (ii) reaffirms all
of its respective covenants, representations, warranties and other obligations
set forth in the Credit Agreement, the Collateral Agreement, the Subsidiary
Guaranty Agreement and the other Loan Documents to which it is a party and
(iii) acknowledges, represents and agrees that its respective covenants,
representations, warranties and other obligations set forth in the Credit
Agreement, the Collateral Agreement, the Subsidiary Guaranty Agreement and the
other Loan Documents to which it is a party remain in full force and effect; and
     (b) Each of the Borrower and each Subsidiary Guarantor hereby confirms that
each of the Security Documents to which it is a party shall continue to be in
full force and effect and is hereby ratified and reaffirmed in all respects as
if fully restated as of the date hereof by this Agreement.
     9. Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities hereunder and thereunder. The Borrower further agrees to pay on
demand all reasonable costs and expenses, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this Agreement
and any other instruments and documents to be delivered hereunder, including,
without limitation, reasonable counsel fees and expenses in connection with the
enforcement of rights under this Section 9. In addition, the Borrower shall pay
any and all stamp and other taxes payable or determined to be payable in
connection with the execution and delivery of this Agreement and any other
instruments and documents to be delivered hereunder, and agrees to save the
Administrative Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes.

15



--------------------------------------------------------------------------------



 



     10. Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.
     11. Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with and all issues related to the legality, validity or
enforceability hereof shall be determined under the laws of the State of New
York (including Section 5-1401 and Section 5-1402 of the General Obligations Law
of the State of New York), without regard to the other conflicts of law
principles thereof.
     12. Fax Transmission. A facsimile, telecopy or other reproduction of this
Agreement may be executed by one or more parties hereto, and an executed copy of
this Agreement may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.
     13. Entire Agreement. This Agreement is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.
     14. Successors and Assigns. This Agreement shall be binding on and insure
to the benefit of the parties and their heirs, beneficiaries, successors and
assigns.
[Signature Pages Follow]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

            O’CHARLEY’S INC., as Borrower
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Chief Financial Officer, Secretary and Treasurer     

            SUBSIDIARY GUARANTORS:


O’CHARLEY’S MANAGEMENT COMPANY, INC.
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

            STONEY RIVER MANAGEMENT COMPANY, INC.
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

            STONEY RIVER, LLC
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

[Signature Pages Continue]

17



--------------------------------------------------------------------------------



 



            O’CHARLEY’S RESTAURANT PROPERTIES, LLC
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

            STONEY RIVER LEGENDARY
MANAGEMENT, L.P.
      By:   Stoney River, LLC, its General Partner             By:   /s/
Lawrence E. Hyatt         Name:   Lawrence E. Hyatt        Title:   Secretary
and Treasurer     

            AIR TRAVEL SERVICES, INC.
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

            OCI, INC.
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

            DFI, INC.
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

[Signature Pages Continue]

18



--------------------------------------------------------------------------------



 



            O’CHARLEY’S SERVICE COMPANY, INC.
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

            O’CHARLEY’S SPORTS BAR, INC.
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

            O’CHARLEY’S FINANCE COMPANY, INC.
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

            OPI, INC.
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

            99 RESTAURANTS, LLC
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

[Signature Pages Continue]

19



--------------------------------------------------------------------------------



 



            99 WEST, INC.
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Clerk and Treasurer     

            99 RESTAURANTS OF VERMONT, LLC
      By:   99 West, Inc., its Sole Member             By:   /s/ Lawrence E.
Hyatt         Name:   Lawrence E. Hyatt        Title:   Clerk and Treasurer     

            99 RESTAURANTS OF MASSACHUSETTS, a Massachusetts business trust
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

            99 COMMISSARY, LLC
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

            99 RESTAURANTS OF BOSTON, LLC
      By:   /s/ Lawrence E. Hyatt         Name:   Lawrence E. Hyatt       
Title:   Secretary and Treasurer     

[Signature Pages Continue]

20



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender
      By:   /s/ Martha M. Winters       Name:   Martha M. Winters       Title:  
Director    

[Signature Pages Continue]





--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Lender
      By:   /s/ Charles Johnson       Name:   Charles Johnson       Title:  
Managing Director    

[Signature Pages Continue]





--------------------------------------------------------------------------------



 



            REGIONS BANK, as Lender
      By:   /s/ Scott Corley       Name:   Scott Corley       Title:   Senior
Vice President    

[Signature Pages Continue]





--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Lender
      By:   /s/ John B. Middelberg       Name:   John B. Middelberg      
Title:   SVP    

[Signature Pages Continue]

